
	

114 SRES 157 IS: Recognizing the economic, cultural, and political contributions of the Southeast-Asian American community on the 40th anniversaries of the beginning of Khmer Rouge control over Cambodia and the beginning of the Cambodian Genocide and the end of the Vietnam War and the “Secret War” in the Kingdom of Laos.
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 157
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Ms. Hirono submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing the economic, cultural, and political contributions of the Southeast-Asian American
			 community on the 40th anniversaries of the beginning of Khmer Rouge
			 control
			 over Cambodia and the beginning of the Cambodian Genocide and the end of
			 the Vietnam War and the Secret War in the Kingdom of Laos.
	
	
 Whereas April 17, 2015, marks the 40th anniversary of the beginning of Khmer Rouge control over Cambodia and the beginning of the Cambodian Genocide;
 Whereas April 30, 2015, marks the 40th anniversary of the end of the Vietnam War; Whereas December 2, 2015, marks the 40th anniversary of the end of the Secret War in which Communists declared victory over the Kingdom of Laos and established a Communist regime in that country;
 Whereas those historic events led to the forced migration to the United States, after 1975, of over 1,000,000 refugees from Cambodia, the Kingdom of Laos, and Vietnam;
 Whereas over 600,000 Vietnamese refugees were resettled in the United States, many of whom had worked with the United States Government as translators and civil servants during the Vietnam War and were paroled into the United States after the enactment of the Indochina Migration and Refugee Assistance Act of 1975 (Public Law 94–23), and in the 1990s, over 30,000 survivors of Communist reeducation camps and 150,000 family members of those survivors were resettled in the United States;
 Whereas approximately 250,000 refugees from the Kingdom of Laos were resettled in the United States, many of whom assisted the war effort of the United States during the Secret War in Laos, including 35,000 individuals who served as Special Guerrilla Unit fighters in the surrogate army for the United States and others who served as civil servants;
 Whereas at least 115,000 Cambodian refugees were resettled in the United States after one of the worst genocides of the 20th century, during which about 20 percent of the Cambodian population perished;
 Whereas the exodus of refugees from Southeast Asia prompted the United States to enact the Refugee Act of 1980 (Public Law 96–212) and establish the Office of Refugee Resettlement, which established the first formal refugee resettlement system in the United States;
 Whereas the Office of Refugee Resettlement recognized the critical importance of Southeast Asian American Mutual Assistance Associations (MAAs) with the establishment in 1980 of a special grant program that lay the groundwork for a strong network of Southeast-Asian American community-based organizations in the United States;
 Whereas, as of April 2015, over 2,500,000 Southeast-Asian Americans trace their heritage to Cambodia, the Kingdom of Laos, and Vietnam;
 Whereas Southeast-Asian Americans include a broad diversity of ethnic groups, including— (1)Cham, Khmer, and Khmer Loeu from Cambodia;
 (2)Hmong, Iu-Mien, Khmu, Taidam, and Lao Theung from the Kingdom of Laos; and
 (3)ethnic Khmer, Montagnards, and Vietnamese from Vietnam; and
 Whereas Southeast-Asian Americans— (1)have blazed trails to own small businesses, lead community-based organizations, serve in public office, and nurture emerging leaders;
 (2)carry on a rich cultural tradition of music and dance, and pioneer hybrid art forms such as spoken word poetry and hip-hop;
 (3)continue to face significant challenges to full economic and social empowerment, such as low rates of high school completion, high rates of poverty, and disproportionate rates of arrest and incarceration; and
 (4)remain resilient, rooted both in Southeast-Asian heritage and in the society of the United States, and rising toward a hopeful, equitable future: Now, therefore, be it
			
	
 That the Senate— (1)recognizes the significance of the 40th anniversaries of—
 (A)the beginning of the Khmer Rouge rule in Cambodia and the Cambodian Genocide;
 (B)the end of the Vietnam War and the Secret War in Laos;
 (C)the humanitarian response of the people and Government of the United States to receive over 1,000,000 refugees from Southeast Asia; and
 (D)the beginning of the Southeast-Asian American community in the United States; and (2)recognizes the ongoing contributions of the Southeast-Asian American community to the economic, cultural, and political vitality of the United States.
			
